United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PATROL, Yuma, AZ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0300
Issued: July 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 22, 2017 appellant filed a timely appeal from an August 24, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has established that he is entitled to an additional schedule
award due to scarring of his left wrist.
FACTUAL HISTORY
On December 1, 2015 appellant, then a 29-year-old border patrol agent, filed a traumatic
injury claim (Form CA-1) alleging that on that date he sustained a left wrist injury in the
1

5 U.S.C. § 8101 et seq.

performance of duty. OWCP accepted the claim for left wrist sprain, left wrist carpal joint sprain,
and left wrist radiocarpal joint subluxation. Appellant underwent authorized surgery for
scapholunate interosseous ligament reconstruction with dorsal intercarpal capsulodesis, which was
performed on May 4, 2016.
On August 19, 2016 appellant filed a claim for a schedule award (Form CA-7). In support
of his claim, he submitted an August 18, 2016 report from Dr. Peter J. Campbell, a treating Boardcertified orthopedic and hand surgeon. Dr. Campbell concluded that appellant had eight percent
left upper extremity permanent impairment due to loss of wrist range of motion and grip strength.
In a September 2, 2016 report, a district medical adviser (DMA) reviewed and concurred
with Dr. Campbell’s impairment rating. He found August 15, 2016 as the date of maximum
medical improvement (MMI) and provided an impairment rating of eight percent left upper
extremity impairment using the tables set forth in the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment2 (A.M.A., Guides). Accordingly,
OWCP granted appellant a schedule award for eight percent permanent impairment of the left
upper extremity for 24.96 weeks to run during the period August 15 to December 10, 2016.
On September 13, 2016 appellant requested a schedule award/impairment rating for the
scarring on his left wrist from the surgery for his accepted left wrist condition. In support of his
request, he submitted an August 23, 2016 report from Dr. Campbell noting that appellant had a
permanent five centimeter by three centimeter scar on the left wrist, dorsal aspect.
In a development letter dated October 6, 2016, OWCP noted that appellant may have
sustained permanent disfigurement due to the accepted employment injury. It advised him that a
schedule award was not to exceed $3,500.00 for serious disfigurement of the face, head, or neck
if such disfigurement was likely to handicap an individual in securing or maintaining employment.
OWCP directed appellant to complete the enclosed Application for Disfigurement (Form CA1094) and to attach two photographs to the application which showed different views of the
disfigurement. It requested that the photographs be at least 4 inches by 5 inches in size and that
his face, head, or neck should comprise at least 75 percent of the picture area. OWCP also provided
appellant with an Attending Physician’s Report for Disfigurement (Form CA-1094) requesting
information from an attending physician.
Appellant completed the Form CA-1094 on October 12, 2016. He stated that neither
physical therapy nor surgery would correct or improve the disfigurement. Appellant referred to
Dr. Campbell’s August 23, 2016 report describing his disfigurement and submitted photographs
showing the scar on his left wrist.
On November 4, 2016 OWCP routed the case file, statement of accepted facts, and
photographs to the DMA for review and a determination pertaining to disfigurement for permanent
impairment and MMI. It noted the accepted conditions of left wrist sprain, left wrist carpal joint
sprain, and left wrist radiocarpal joint subluxation.

2

A.M.A., Guides (6th ed. 2009).

2

By decision dated August 24, 2017, OWCP denied appellant’s schedule award claim for
scarring/disfigurement, finding that 5 U.S.C. § 8107(c)(21) limits a schedule award for
disfigurement to the face, head, or neck if it is “likely to handicap an individual in securing or
maintaining employment.” Additionally, it pointed out that FECA “makes no provision for
scarring or disfigurement of any other part of the body.”
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement FECA program with the Director of OWCP.3 Section 8107 of
FECA sets forth the number of weeks of compensation to be paid for the permanent loss or loss of
use of specified members, functions, and organs of the body. FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined. To
ensure consistent results and equal justice under the law, good administrative practice requires the
use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.4
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition of the
A.M.A., Guides (2009).5 The Board has approved the use by OWCP of the A.M.A., Guides for
the purpose of determining the percentage loss of use of a member of the body for schedule award
purposes.6
OWCP regulations provide that, pursuant to the authority provided by 5 U.S.C.
§ 8107(c)(21), if an injury causes serious disfigurement of the face, head, or neck of a character
likely to handicap a claimant in securing or maintaining employment, a schedule award is payable
if the claimant is employed or employable. With respect to disfigurement or scarring of the skin,
FECA also provides: “For serious disfigurement of the face, head, or neck of a character likely to
handicap an individual in securing or maintaining employment, proper and equitable compensation
not to exceed $3,500.00 shall be awarded in addition to any other compensation payable under this
schedule.”7
Section 8107(c)(22) of FECA also provides that skin has been added to the list of scheduled
members for which FECA provides compensation for loss.8

3

See 20 C.F.R. § 1.1-1.4.

4

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

5
See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); id. Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5(a)
(March 2017).
6

Isidoro Rivera, 12 ECAB 348 (1961).

7

5 U.S.C. § 8107(c)(21).

8

Id. at § 8107(c)(22); see also 20 C.F.R. § 10.404 (2011).

3

OWCP’s procedures explain the criteria for determining entitlement to a schedule award
for a permanent impairment of the skin. The procedures relate that:
“Chapter 8 in the A.M.A., Guides outlines specific criteria to be considered when
calculating permanent impairment of the skin. In assessing skin impairment, the
physician must evaluate the severity of the condition; the frequency, intensity, and
complexity of the medical condition and treatment regimen; and the impact of the
condition on the ability to perform Activities of Daily Living (ADLs). ADLs
include bathing, dressing, eating, personal hygiene, etc. Burden of Treatment
Compliance (BOTC) must also be considered, as it can be significant for skin
disorders. BOTC includes, but is not limited to, the following kinds of activities:
soaking affected skin daily; applying topical medications on a regular basis;
avoiding sun exposure; and attending phototherapy sessions on a routine basis.”9
ANALYSIS
The Board finds that appellant is not entitled to a schedule award for disfigurement
resulting from the scar located on his left wrist.10
Under 5 U.S.C. § 8107(c)(21), a schedule award for disfigurement is limited to the face,
head, or neck. FECA makes no provision for scarring or disfigurement of any other part of the
body.11 As the evidence of record pertains to a work-related scar on appellant’s left wrist, and not
disfigurement of the face, head, or neck, the evidence is insufficient to establish that he is entitled
to a schedule award for disfigurement.12
The Board also notes that 5 U.S.C. § 8107(c)(22) provides that skin has been added to the
list of scheduled members for which FECA provides compensation for loss.13 A schedule award
for the skin can be paid in addition to any disfigurement award.14
The Board finds that as there is no evidence of record establishing that appellant has a skin
condition which impacts his ability to perform ADLs, he is not entitled to a schedule award for
permanent impairment of the skin.15

9

Id.

10

L.R., Docket No. 17-1654 (issued January 18, 2018); M.H., Docket No. 07-2186 (issued February 25, 2008).

11

Y.K., Docket No. 11-1623 (issued June 25, 2012).

12
See William Tipler, 45 ECAB 185 (1993); Norma Jean Polen, 24 ECAB 64 (1972) (finding no award payable
for disfigurement of the breast, abdomen, thighs or right arm).
13

Supra note 8 at § 10.404 (2011).

14

See supra note 4 at Chapter 2.808.5(4) (March 2017); see also D.A., Docket No. 13-0718 (issued June 20, 2013).

15

Id.

4

Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he is entitled to an additional
schedule award due to scarring of his left wrist.
ORDER
IT IS HEREBY ORDERED THAT the August 24, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 13, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

